          Case 2:21-cv-01123-DWL Document 16 Filed 07/29/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Renata Sogomonyan,                               No. CV-21-01123-PHX-DWL
10                  Plaintiff,                        ORDER
11   v.
12   Alan G. Seibert, et al.,
13                  Defendants.
14
15            On June 30, 2021, the Court ordered the parties “to meet, confer, and develop a
16   Rule 26(f) Joint Case Management Report,” due on July 28, 2021, and specifically

17   ordered that it was Plaintiff’s responsibility “to initiate the Rule 26(f) meeting and
18   preparation of the Joint Case Management Report.” (Doc. 10 at 1.)

19            On July 28, 2021, Defendants filed a Rule 26(f) Report without Plaintiff’s input

20   which states that “Plaintiff did not initiate the Rule 26(f) meeting and did not respond to
21   Defendants’ request to meet and confer.” (Doc. 15 at 1.)
22            Plaintiff violated a court order by failing to participate in the Rule 26(f)

23   process. Plaintiff is ordered to show cause why this case should not be dismissed for

24   failure to comply with a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

25   Cir.1992) (“Pursuant to Federal Rule of Civil Procedure 41(b), the district court may

26   dismiss an action for failure to comply with any order of the court.”); Amezcua v. Federal
27   Nat. Mortg. Ass’n, 564 F. App’x 312, 312 (9th Cir. 2014) (“The district court did not
28   abuse its discretion by dismissing Amezcua’s action for repeatedly failing to comply with
      Case 2:21-cv-01123-DWL Document 16 Filed 07/29/21 Page 2 of 2



 1   the court’s orders to file a joint report under Fed.R.Civ.P. 26(f), despite being warned that
 2   the failure to do so could lead to dismissal.”).
 3          Accordingly,
 4          IT IS ORDERED that Plaintiff is ordered to show cause why this case should not
 5   be dismissed for failure to comply with a court order by filing a memorandum, not to
 6   exceed five pages, by August 12, 2021.
 7          IT IS FURTHER ORDERED that if Plaintiff fails to respond to the Court’s
 8   order to show cause by August 12, 2021, the Clerk of Court shall dismiss this action
 9   without further notice.
10          Dated this 29th day of July, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
